SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

712
KA 14-01095
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JENNIFER L. JONES, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered June 10, 2014. The judgment convicted
defendant, upon her plea of guilty, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her,
upon her plea of guilty, of grand larceny in the fourth degree (Penal
Law § 155.30 [1]). Contrary to defendant’s sole contention on appeal,
the People established the amount of restitution by a preponderance of
the evidence (see generally § 60.27 [2]; CPL 400.30 [4]; People v
Tzitzikalakis, 8 NY3d 217, 221), inasmuch as the sworn testimony of
the employees and officers of the company that was the victim of the
crime was sufficient to establish the company’s out-of-pocket losses
(see People v Howell, 46 AD3d 1464, 1465, lv denied 10 NY3d 841).
Despite the company’s lax business and accounting practices, there is
“no basis to disturb the restitution award” (People v Lucieer, 107
AD3d 1611, 1613).




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court